Citation Nr: 1014385	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-39 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
kyphoscoliosis with chronic sprain and degenerative disc 
disease, lumbar spine (spine disability).

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.

3.	Entitlement to service connection for lung condition.

4.	Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Air Force 
from September 1978 to June 1992 and with the Air National 
Guard from March 1995 to July 1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from May 2004, July 2005, and March 2007 
rating decisions of the Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  As explained 
below in the Remand section, the Board has construed the 
then-unrepresented Veteran's statements asking for his heart 
disease claim to be reopened and claiming emphysema (which 
was treated as a claim for lung condition) made within one-
year of the respective rating decisions listed above to be 
notices of disagreement.  As such, the lung condition claim 
should be considered an original service connection claim, 
not a claim for new and material evidence.  The issue listed 
on the cover page reflects this.

The issue of clear and unmistakable error (CUE) in the 
September 1996 rating decision has been raised by the record, 
specifically by the Veteran's attorney in his January 2008 
notice of disagreement, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for heart 
disease, entitlement to service connection for lung 
condition, and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The Veteran's spine disability is characterized by forward 
flexion to 65 degrees, scoliosis, and kyphosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
spine disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5240 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice requirement applies to all five 
elements of a service connection claim including disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a December 2006 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how the disability ratings and 
effective dates are assigned.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, private treatment records, VA spine 
examination results, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Increased Rating Claim, Spine Disability

In November 2006, the Veteran submitted a claim for increased 
rating, stating the his back pain was constant and becoming 
much worse; he was unable to stand or sit for prolonged 
periods of time; he was unable to lift heavy objects; and 
bending was painful.  In a March 2007 rating decision, his 
disability evaluation was increased to 20 percent, effective 
November 6, 2006.   

In order to meet the requirements of a 40 percent evaluation, 
the evidence must show that the Veteran's spine disability 
was characterized by forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5240.  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, as 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA treatment records from March 2006 show complaints of 
chronic low back pain in the lumbar spine with radiation down 
the back of both legs with the right side worse than the left 
and pain when walking.  He complained of a wobbly gait for a 
week.  He was able to walk without an assistive device.  He 
did not have loss of bladder or bowel control.  He had 
decreased range of motion "to the trunk," but the exact 
range of motion was not documented at that time.

In March 2007, the Veteran underwent a VA medical examination 
in conjunction with this claim.  The examiner found that the 
Veteran had significant kyphosis measuring 30 degrees at 
about T8 centring.  He also has scoliosis right 
thoracolumbar, left lumbar.  He stood with a fixed curvature 
inflection and was only able to extend to 5 degrees, with 
pain.  The Veteran's gait was normal.  The Veteran's forward 
flexion was zero to 65 degrees, extension is zero to 5 
degrees, left lateral flexion was zero to 25 and right 
lateral flexion was zero to 15 degrees, and left and right 
lateral rotation were zero to 45 degrees.  His combined range 
of motion of the thoracolumbar spine was 165 degrees.  While 
the Veteran complained of additional loss of functional 
ability during flare-ups, during the examination was able to 
bend in forward flexion three times, with pain, but without 
loss of motion.  The Veteran had not been incapacitated from 
this condition at any time within the previous 12 months.

The Veteran's symptoms most nearly approximate the criteria 
for a 20 percent evaluation.  The Veteran has scoliosis and 
kyphosis.  The record shows forward flexion to 65 degrees, 
thereby not limited to 30 degrees or less of forward flexion.  
Thus, the rating criteria for a 40 percent evaluation are not 
satisfied.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 
record does not show ankylosis.  Id.  For these reasons, the 
Board determines that preponderance of the evidence is 
against the assignment of an evaluation in excess of 20 
percent for the Veteran's spine disability.  38 C.F.R. § 4.7.

The Board has considered whether separate compensation was 
warranted for neurological symptoms.  The evidence of record 
does not show the existence of any associated objective 
neurologic abnormalities, thus such compensation is not 
warranted.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent, or indeed 
any, periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  In his 
November 2006 letter, the Veteran stated that he was put in 
another position at work, was unable to perform the work 
because of back pain, and was laid off.  The record does not 
contain any further information corroborating this statement.  
In the December 2006 development letter, the Veteran was 
asked to have his last employer complete a Request for 
Employment Information.  The Veteran did not complete and 
return this form.  At the time of his March 2007 VA medical 
examination, the Veteran stated that he was working and the 
examiner founds that the Veteran was "able to carry on in a 
medium strenuous-type job situation as long as he does not 
have to bend or lift significantly, he is able to continue 
working."  In his July 2008 statement, the Veteran indicated 
that he was currently working but that he had difficulty and 
was "going to have to leave this job soon."  In his 
November 2008 VA-Form 21-526, the Veteran indicated that he 
was unemployed.  Some impairment to employment is expected 
and contemplated in the 20 percent evaluation.  38 U.S.C.A. § 
1155 (stating that disability ratings are intended to 
represent the average impairment of earning capacity 
resulting from disability).  However, the evidence of record 
does not reflect any factor which takes the Veteran outside 
of the norm, or which presents an exceptional case where the 
currently assigned staged ratings are found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Smallwood v. Brown, 10 Vet. App. 93, 98 
(1997) (quoting Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received has the 
Veteran's spine disability warranted an evaluation in excess 
of 20 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
spine disability is denied.


REMAND

Lung Condition and Heart Disease Claims

The Veteran's claim for service connection for a heart 
condition was originally denied by the RO in a rating 
decision dated September 1996, because it was determined to 
be not well-grounded for absence of evidence showing that the 
Veteran had a current chronic heart disease or disability and 
that the heart disease or disability was incurred in or 
aggravated by service.  This decision was confirmed and 
continued in May 2004, July 2005, April 2006, and March 2007 
rating decisions.  The Board notes that the Veteran submitted 
statements requesting that his heart condition claim be 
reopened in March 2005, November 2005, and November 2006.  
These statements were received within the one year of one of 
the rating decisions listed above.  While the Veteran did not 
frame these statements in specific notice of disagreement 
language, the Board notes that the Veteran was not 
represented at that time.  Since he continually asked for 
reconsideration of his heart disease claim, the Board is 
construing these statements as notices of disagreement.  As 
such, the Veteran should have received a statement of the 
case (SOC) after receipt of the March 2005 letter.  He did 
not.  Instead this statement was treated as a new claim.

Similarly, the Veteran's claim for service connection for a 
lung condition was originally denied by the RO in a rating 
decision dated July 2005.  That rating decision denied 
service connection for a lung condition on the basis that the 
evidence did not show a diagnosis of a chronic lung condition 
occurring during or after military service.  In his November 
2005 statement, the Veteran claimed emphysema as a new 
disability.  That claim was treated as a claim to reopen the 
previously denied claim for service connection of a lung 
condition and the July 2005 decision was confirmed and 
continued in an April 2006 rating decision.  This emphysema 
claim came within one year of the initial denial for service 
connection the Board is construing this statement as a notice 
of disagreement with that decision.  As such, the Veteran 
should have received a SOC after receipt of the November 2005 
letter.  He did not.  Instead this statement was treated as a 
new claim to reopen the previously denied claim.

The Board acknowledges that a SOC was issued in September 
2009, but this SOC is inadequate as it addresses only whether 
new and material evidence had been submitted since the April 
2006 rating decision with regards to both claims.  In 
recognizing the Veteran's early statements as notices of 
disagreement, the proper issues for consideration are whether 
new and material evidence has been submitted since the 
September 1996 rating decision to reopen a claim for service 
connection for heart disease and entitlement to service 
connection for lung condition.  As SOCs have not been issued 
with regard to these issues, the Board is required to remand 
the case for issuance of a SOC.  Manlicon v. West, 12 Vet. 
App. 238 (1999).

TDIU Claim

The Veteran applied for TDIU in November 2006.  Currently, 
the Veteran does not have a single service connected 
disability rated at 60 percent or more, nor does he meet the 
combined rating requirement for consideration of a TDIU.  See 
38 C.F.R. § 4.16(a).  However, as two disability claims are 
currently being remanded, this could very well change.  As 
such a decision on one or both of the above claims would have 
a "significant impact" upon this claim for TDIU.  That 
impact in turn could render any review of the decision on the 
TDIU claim meaningless and a waste of appellate resources.  
Therefore, these claims are inextricably intertwined and the 
TDIU claim must also be remanded to the RO.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 
(1994).


Accordingly, the case is REMANDED for the following action:

1.	The RO should issue a statement of the 
case (SOC) to the Veteran and attorney 
addressing the issues of whether new 
and material evidence has been 
submitted to reopen a claim for service 
connection for heart disease and 
entitlement to service connection for 
lung condition.  The RO should return 
this issue to the Board only if the 
Veteran timely files a substantive 
appeal.

2.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for a 
TDIU on appeal in light of all 
pertinent evidence and legal authority

3.	If the benefits sought on appeal remain 
denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


